

RSU AWARD AGREEMENT
EVOLUS, INC. 2017 OMNIBUS INCENTIVE PLAN
Evolus, Inc. (the “Company”) grants to the Grantee named below (“you”) the
number of restricted stock units (“RSUs”) set forth below (the “Award”).
Plan:
Evolus, Inc. 2017 Omnibus Incentive Plan
Defined Terms:
As set forth in the Plan, unless otherwise defined in this Agreement
Grantee:
[________]
Grant Date:
[________]
Number of RSUs Granted:
[________]
Definition of RSU:
Each RSU will entitle you to receive one Share at such future date or dates and
subject to such terms as set forth in this Agreement.
Vesting Schedule:
The RSUs will become vested and payable on the following schedule, as long as
you do not have a Separation from Service before the applicable vesting date:




Acceleration of Vesting:
All of the RSUs that are then outstanding and unvested will become vested and
payable immediately if you incur a Separation from Service by the Company
without Cause on, immediately prior to, or within two years after a Change in
Control.





By signing below, you agree that the Award is granted under and governed by the
terms of the Plan and this RSU Award Agreement (including the attached RSU
Terms) (this RSU Award Agreement, include the attached RSU Terms, is referred to
as this “Agreement”), as of the Grant Date. [The “Detrimental Conduct”
provisions of Section 3.3.3 of the Plan shall not apply to the Award. Section
3.3.2 of the Plan shall apply to the Award to the extent of a clawback policy
adopted to comply with the Sarbanes-Oxley Act, the Dodd Frank Act, or applicable
rules of the Securities and Exchange Commission (or applicable listing agency)
adopted thereunder.]
GRANTEE
Sign Name: /s/                                                 
Print Name:                                                     
EVOLUS, INC.
Sign Name: /s/                                                
Print Name:                                                     
Title:                                                     









1

--------------------------------------------------------------------------------




RSU TERMS
1.Grant of RSUs.
(a)    The Award is subject to the terms of the Plan. The terms of the Plan are
incorporated into this Agreement by this reference.
(b)    You must accept the terms of this Agreement by returning a signed copy to
the Company within 60 days after the Agreement is presented to you for review
(or timely completing such other procedures for accepting the terms of this
Agreement as the Committee may establish from time to time). The Award is
subject to cancellation in its entirety if you do not timely accept the terms of
this Agreement.
2.    Restrictions.
(a)    You will have no rights or privileges of a Stockholder as to the RSUs
before settlement under Section 5 below (“Settlement”), including no right to
vote or receive dividends or other distributions; in addition, the following
terms will apply:
(i)    you will not be entitled to delivery of any Shares with respect to the
RSUs until Settlement (if at all), and upon the satisfaction of all other terms;
(ii)    you may not sell, transfer (other than by will or the laws of descent
and distribution), assign, pledge, or otherwise encumber or dispose of the RSUs
before Settlement; and
(iii)    you will forfeit all of the RSUs and all of your rights under the RSUs
will terminate in their entirety upon the occurrence of an event described in
Section 4 below.
(b)    Any attempt to dispose of the RSUs or any interest in the RSUs in a
manner contrary to the terms of this Agreement will be void and of no effect.
3.    Vesting Period. The “Vesting Period” is the period beginning on the Grant
Date and ending on the date the RSUs, or such applicable portion of the RSUs,
are deemed vested and payable under the terms set forth in table at the
beginning of this Agreement.
4.    Forfeiture. If, during the Vesting Period, (i) you incur a Separation from
Service (for the avoidance of doubt, which does not otherwise result in the
immediate vesting and payment of the RSUs in accordance with the terms hereof),
or (ii) you materially breach this Agreement, all of your rights to the RSUs (to
the extent not theretofore vested) will terminate immediately and be forfeited
in their entirety.
5.    Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement will be subject to the following:
(a)    The Company will deliver to you one Share for each RSU that has become
vested hereunder within 74 days after the vesting date of the RSU, subject to
the tax withholding provisions of Section 6.
(b)    Any issuance of Shares under the Award may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.
In addition, any Shares issued hereunder will be subject to any stop-transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the SEC, any


2

--------------------------------------------------------------------------------




securities exchange or similar entity upon which the Shares are then listed, and
any applicable federal or state securities law, and the Company may cause a
legend or legends to be placed on any certificates to make appropriate reference
to these restrictions.
6.    Tax Withholding. You will be required to meet any applicable tax
withholding obligation related to the Award in accordance with the tax
withholding provisions of Section 17.3 of the Plan (or any successor provision).
By signing this Agreement, you agree that any tax withholding obligation arising
in connection with the vesting and payment of the RSUs subject to your Award
will be satisfied as follows:
•
The Company will determine the amount of any federal, state, local or other
income, employment, or other taxes which the Company or any of its subsidiaries
may be obligated to withhold with respect to the delivery of Shares in payment
of your RSUs that become vested (such withholding obligations, the “Withholding
Obligation”).

•
You hereby irrevocably instruct the Company (and any third-party broker
designated by the Company) to sell in one or more transactions on the open
market, for and on your behalf, from the Shares otherwise deliverable to you in
payment of your vested RSUs, a number of such Shares (valued at the applicable
sale prices applying the applicable broker’s customary methodology) to satisfy
the Withholding Obligation and any brokerage fees and commissions arising in
connection with such sale (rounded up to the nearest whole share). Such sale
shall occur in connection with the delivery of the Shares in payment of the
vested RSUs subject to your Award. The proceeds of such sale, in an amount equal
to the Withholding Obligation, shall be promptly remitted to the Company to
satisfy the Withholding Obligation. Any brokerage fees and commissions arising
in connection with such sale shall also be satisfied from the proceeds of such
sale.

•
Any such sale of Shares for and on your behalf will be conducted through a
broker designated by the Company. You agree to execute any and all such other
documents as may be requested by the Company or such broker, as applicable, in
order to implement and consummate the transactions contemplated by this letter
agreement. You agree to comply with any administrative rules and procedures
established by the Company with respect to such transactions.

•
For clarity, should any tax withholding event arise in connection with the Award
other than in connection with the delivery of Shares in payment of vested RSUs
subject to the Award, you remain obligated to satisfy such tax withholding
obligations in accordance with the Plan.

7.    Adjustment. Upon any event described in Section 15 of the Plan (or any
successor provision) occurring after the Grant Date, the adjustment provisions
of that section will apply to the Award.
8.    Bound by Plan and Committee Decisions. By accepting the Award, you
acknowledge that you have received a copy of the Plan, have had an opportunity
to review the Plan, and agree to be bound by all of the terms of the Plan. If
there is any conflict between this Agreement and the Plan, the Plan will
control. The authority to manage and control the operation and administration of
this Agreement and the Plan is vested in the Committee. The Committee has all
powers under this Agreement that it has under the Plan. Any interpretation of
this Agreement or the Plan by the Committee and any decision made by the
Committee related to the Agreement or the Plan will be final and binding on all
Persons.
9.    Your Representations. You represent to the Company that you have read and
fully understand this Agreement and the Plan and that your decision to
participate in the Plan is completely voluntary. You also acknowledge that you
are relying solely on your own advisors regarding the tax consequences of the
Award.


3

--------------------------------------------------------------------------------




You acknowledge and agree the Company (i) makes no representations or
undertakings regarding the tax consequences of the Award and (ii) does not
commit to structure the terms of the Award to reduce or eliminate your liability
for taxes in respect of the Award.
10.    Regulatory and Other Limitations. Notwithstanding anything else in this
Agreement, the Committee may impose conditions, restrictions, and limitations on
the issuance of Shares under the Award unless and until the Committee determines
that the issuance complies with (a) all registration requirements under the
Securities Act, (b) all listing requirements of any securities exchange or
similar entity on which the Shares are listed, (c) all Company policies and
administrative rules, and (d) all applicable laws.
11.    Miscellaneous.
(a)    Notices. Any notice that may be required or permitted under this
Agreement must be in writing and may be delivered personally, by intraoffice
mail, or by electronic mail or via a postal service (postage prepaid) to the
electronic mail or postal address and directed to the person as the receiving
party may designate in writing from time to time.
(b)    Waiver. The waiver by any party to this Agreement of a breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other or subsequent breach.
(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between you and the Company related to the Award. Any prior
agreements, commitments, or negotiations concerning the Award are superseded.
(d)    Binding Effect; Successors. The obligations and rights of the Company
under this Agreement will be binding upon and inure to the benefit of the
Company and any successor corporation or organization resulting from the merger,
consolidation, sale, or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. Your obligations and rights under this
Agreement will be binding upon and inure to your benefit and the benefit of your
beneficiaries, executors, administrators, heirs, and successors.
(e)    Governing Law; Consent to Jurisdiction; Consent to Venue; Service of
Process. This Agreement will be construed and interpreted in accordance with the
internal laws of the State of California without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of California. For purposes of resolving any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Agreement, you hereby submit to and consent to the exclusive jurisdiction
of the State of California and agree that any related litigation must be
conducted solely in the courts of Orange County, California or the federal
courts for the United States for the Central District of California, where this
Agreement is made and/or to be performed, and no other courts. You may be served
with process in any manner permitted under State of California law, or by United
States registered or certified mail, return receipt requested.
(f)    Amendment. This Agreement may be amended at any time by the Committee,
except that no amendment may, without your consent, materially impair your
rights under the Award.
(g)    Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of the Agreement, and each other provision will be severable and enforceable to
the extent permitted by law.


4

--------------------------------------------------------------------------------




(h)    No Rights to Service. Nothing in this Agreement will be construed as
giving you any right to be retained in any position with the Company or its
Affiliates. Nothing in this Agreement will interfere with or restrict the rights
of the Company or its Affiliates—which are expressly reserved—to remove,
terminate, or discharge you at any time for any reason whatsoever or for no
reason, subject to the Company’s certificate of incorporation, bylaws, and other
similar governing documents and applicable law.
(i)    Section 409A. The RSUs are intended to be exempt from (or, to the extent
not exempt, to comply with) Section 409A, and this Agreement will be
administered and interpreted consistently with that intent. For purposes of
Section 409A, each installment payment under this Agreement or the Plan, or
otherwise payable to you, will be treated as a separate payment. This paragraph
will not be construed as a guarantee of any particular tax effect for your
benefits under this Agreement and the Company does not guarantee that any such
benefits will satisfy the provisions of Section 409A or any other provision of
the Code. Notwithstanding anything else in this Agreement, to the extent
required to avoid accelerated taxation or tax penalties under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided under this Agreement during the six-month period immediately following
your Separation from Service will instead be paid on the first payroll date
after the six-month anniversary of your Separation from Service (or your death,
if earlier). Notwithstanding the foregoing, neither the Company nor the
Committee will have any obligation to take any action to prevent the assessment
of any additional tax or penalty on you under Section 409A and neither the
Company nor the Committee will have any liability to you for such tax or
penalty.
(j)    Further Assurances. You must, upon request of the Company or the
Committee, do all acts and execute, deliver, and perform all additional
documents, instruments, and agreements that may be reasonably required by the
Company or the Committee to implement the provisions and purposes of this
Agreement.
(k)    Clawback. All awards, amounts, or benefits received or outstanding under
the Plan will be subject to clawback, cancellation, recoupment, rescission,
payback, reduction, or other similar action in accordance with the terms of any
Company clawback or similar policy or any applicable law related to such
actions, as may be in effect from time to time. You acknowledge and consent to
the Company’s application, implementation, and enforcement of any applicable
Company clawback or similar policy that may apply to you, whether adopted before
or after the Grant Date (including the forfeiture, clawback, and detrimental
conduct provisions contained in Section 3.3 of the Plan as of the Grant Date),
and any provision of applicable law relating to clawback, cancellation,
recoupment, rescission, payback, or reduction of compensation, and the Company
may take such actions as may be necessary to effectuate any such policy or
applicable law, without further consideration or action.
(l)    Electronic Delivery and Acceptance. The Company may deliver any documents
related to current or future participation in the Plan by electronic means. You
consent to receive those documents by electronic delivery and to participate in
the Plan through any on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
(m)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
* * *




5